Mr. Justice del Toro
delivered the opinion of the court.
José G. Iturrondo, acting as attorney in fact for Francisco *415Iturrondo, and Eduardo Tillar, as attorney in fact for Alejandro Villar, executed, in San Juan, on December 13, 1910, before Notary de la Torre, deed No. 162, relating to a loan secured by a mortgage, and presented tlie same for record in tlie registry of property. The registrar refused tlie admission of said deed to record for tlie reason stated in tlie following decision, from which this appeal has been taken:
“The foregoing document is denied admission to record for the reason that in the power of attorney, executed in favor of José G-. Iturrondo, no authority is given the latter to borrow money. A cautionary notice for four months has been entered on folio 198 of volume 35 of this city, property No. 1470, entry letter A.. San Juan, January 18, 1911. The Registrar,-José S. Belaval.”
We have carefully examined the power of attorney executed by Francisco Iturrondo in favor of José G. Iturrondo, and no express commission is thereby conferred by tlie principal on his agent to borrow money.
Consequently, on the grounds set forth by this court m its opinion in the case of Villar v. The Registrar of San Juan, decided to-day, the appeal should be dismissed and the decision appealed from, affirmed.

Affirmed.

Chief Justice Hernández and Justice MaeLeary concurred.
Justices Wolf and Aldrey dissented.